Exhibit 10.3

 

 

EXCHANGE NOTE SALE AGREEMENT

 

 

between

 

 

FORD CREDIT AUTO LEASE TWO LLC,
acting for its series of
limited liability company interests designated as
the “2020-B Series”, as Depositor

 

 

and

 

 

FORD CREDIT AUTO LEASE TRUST 2020-B,
as Issuer

 

 

Dated as of July 1, 2020

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II SALE AND PURCHASE OF SOLD PROPERTY

1

Section 2.1.

Sale of Sold Property

1

Section 2.2.

Payment for Sold Property; Delivery of Exchange Note

2

Section 2.3.

Acknowledgement of Assignment and Servicing

2

Section 2.4.

Savings Clause

2

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

2

Section 3.1.

Depositor’s Representations and Warranties

2

Section 3.2.

Depositor’s Representations and Warranties About Sold Property and Reference
Pool

4

Section 3.3.

Depositor’s Reallocation of Leases and Leased Vehicles for Breach of
Representations

5

Section 3.4.

Dispute Resolution

6

Section 3.5.

Issuer’s Representations and Warranties

9

 

 

 

ARTICLE IV DEPOSITOR’S AGREEMENTS

10

Section 4.1.

Required Reserve Amount

10

Section 4.2.

Financing Statements

10

Section 4.3.

No Sale or Lien by Depositor

10

Section 4.4.

Expenses

11

 

 

 

ARTICLE V OTHER AGREEMENTS

11

Section 5.1.

Obligations Unaffected

11

Section 5.2.

No Petition

11

Section 5.3.

Limited Recourse

11

Section 5.4.

Obligations Under Exchange Note

11

Section 5.5.

Limitation of Liability of Owner Trustee

11

Section 5.6.

Issuer Obligation

11

Section 5.7.

Termination

12

 

 

 

ARTICLE VI MISCELLANEOUS

12

Section 6.1.

Amendments.

12

Section 6.2.

Benefit of Agreement; Third-Party Beneficiaries

12

Section 6.3.

Notices

12

Section 6.4.

GOVERNING LAW

13

Section 6.5.

Submission to Jurisdiction

13

Section 6.6.

WAIVER OF JURY TRIAL

13

Section 6.7.

No Waiver; Remedies

13

Section 6.8.

Severability

13

Section 6.9.

Headings

13

Section 6.10.

Counterparts

13

 

i

--------------------------------------------------------------------------------

 



 

EXCHANGE NOTE SALE AGREEMENT, dated as of July 1, 2020 (this “Agreement”),
between FORD CREDIT AUTO LEASE TWO LLC, a Delaware limited liability company,
acting for its series of limited liability company interests designated as the
“2020-B Series,” as Depositor, and FORD CREDIT AUTO LEASE TRUST 2020-B, a
Delaware statutory trust, as Issuer.

 

BACKGROUND

 

Ford Credit makes loans to the Titling Companies under a Credit and Security
Agreement to finance their acquisition of leases and leased vehicles originated
by motor vehicle dealers.  Each Titling Company allocates the leases and leased
vehicles to a separate series of limited liability company interests in the
Titling Company designated as the “Collateral Specified Interest” and pledges
them as Collateral to secure the Revolving Facility.

 

Ford Credit requested that a portion of the Revolving Facility Balance be
exchanged for a note designated as the “2020-B Exchange Note” to be issued by
the Titling Companies to Ford Credit under the Exchange Note Supplement and the
Credit and Security Agreement.  Ford Credit and the Titling Companies designated
the 2020-B Reference Pool for the 2020-B Exchange Note and allocated the Leases
and Leased Vehicles from the Revolving Facility Pool to the 2020-B Reference
Pool.

 

In connection with a securitization transaction sponsored by Ford Credit in
which the Issuer will issue Notes secured by the 2020-B Exchange Note, Ford
Credit has sold the 2020-B Exchange Note to the Depositor, who will sell it to
the Issuer.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                    Usage and Definitions.  Capitalized terms used
but not defined in this Agreement are defined in Appendix 1 to the 2020-B
Exchange Note Supplement, dated as of July 1, 2020 (the “Exchange Note
Supplement”), to the Third Amended and Restated Credit and Security Agreement,
dated as of July 22, 2005, as amended and restated as of September 1, 2019 (the
“Credit and Security Agreement”), among CAB East LLC and CAB West LLC, as
Borrowers, U.S. Bank National Association, as Administrative Agent, HTD Leasing
LLC, as Collateral Agent, and Ford Motor Credit Company LLC, as Lender and
Servicer, or in Appendix A to the Credit and Security Agreement.  Appendix 1 and
Appendix A also contain usage rules that apply to this Agreement.  Appendix 1
and Appendix A are incorporated by reference into this Agreement.

 

ARTICLE II
SALE AND PURCHASE OF SOLD PROPERTY

 

Section 2.1.                    Sale of Sold Property.  Effective on the Closing
Date and immediately after the transaction under the Exchange Note Purchase
Agreement, and immediately before the transactions under the Trust Agreement and
the Indenture, the Depositor sells and assigns to the Issuer, without recourse
(other than the Depositor’s obligations under this Agreement), all of the
Depositor’s right, title and interest, whether now owned or later acquired, in
the Sold Property.

 

--------------------------------------------------------------------------------



 

This sale and assignment does not, and is not intended to, include any
obligation of the Depositor to the Titling Companies, the Lessees, the Dealers
or any other Person relating to the 2020-B Reference Pool and the other Sold
Property, and the Issuer does not assume any obligations.

 

Section 2.2.                    Payment for Sold Property; Delivery of Exchange
Note.

 

(a)                               Payment for Sold Property.  In consideration
for the Sold Property, the Issuer will transfer to the Depositor the Notes as
payment for the 2020-B Exchange Note and the other Sold Property.  The Depositor
and the Issuer each represents and warrants to the other that the transfer of
the Notes on the Closing Date and the increase in the value of the Depositor’s
beneficial interest in the Issuer, is equal to the fair market value of the
2020-B Exchange Note and the other Sold Property.

 

(b)                              Delivery of Exchange Note.  On payment for the
Sold Property, the Depositor will deliver to the Issuer the 2020-B Exchange
Note, registered in the name of “Ford Motor Credit Company LLC” and duly
endorsed by Ford Credit in blank.

 

Section 2.3.                    Acknowledgement of Assignment and Servicing.

 

(a)                               Further Assignment.  The Depositor
acknowledges that, under the Indenture, the Issuer will assign and pledge the
Sold Property and related property and rights to the Indenture Trustee for the
benefit of the Secured Parties.

 

(b)                              Servicing.  The Issuer acknowledges the
engagement of Ford Credit as Servicer of the Leases and Leased Vehicles in the
2020-B Reference Pool under the Servicing Supplement and the Servicing
Agreement.

 

Section 2.4.                    Savings Clause.  The Depositor and the Issuer
intend that the sale and assignment under this Agreement be an absolute sale and
assignment of the Sold Property, conveying good title to the Sold Property free
and clear of any Lien other than Permitted Liens, from the Depositor to the
Issuer.  The Depositor and the Issuer intend that the Sold Property not be a
part of the Depositor’s estate if there is a bankruptcy or insolvency of the
Depositor.  If, despite the intent of the Depositor and the Issuer, the transfer
of the Sold Property under this Agreement is determined to be a pledge for a
financing or is determined not to be an absolute sale and assignment, the
Depositor Grants to the Issuer on the date of this Agreement a security interest
in the Depositor’s right, title and interest in the Sold Property, whether now
owned or later acquired, to secure a loan in an amount equal to all amounts
payable by the Depositor under this Agreement, all amounts payable as principal
or interest on the Notes, all amounts payable as Reference Pool Servicing Fees
under the Servicing Supplement and all other amounts payable by the Issuer under
the Transaction Documents.  In that case, this Agreement is a security agreement
under law and the Issuer will have the rights and remedies of a secured party
and creditor under the UCC.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1.                    Depositor’s Representations and Warranties.  The
Depositor makes the following representations and warranties on which the Issuer
is relying in purchasing the Sold Property.  The representations and warranties
are made as of the Closing Date and will survive the

 

2

--------------------------------------------------------------------------------



 

sale and assignment of the Sold Property by the Depositor to the Issuer under
this Agreement and the pledge of the Sold Property by the Issuer to the
Indenture Trustee under the Indenture:

 

(a)                               Organization and Qualification.  The Depositor
is duly organized and validly existing as a limited liability company in good
standing under the laws of the State of Delaware.  The Depositor is qualified as
a foreign limited liability company in good standing and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its properties or the conduct of its activities requires qualification,
license or approval, unless the failure to obtain the qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Depositor’s ability to perform its obligations under this Agreement.

 

(b)                              Power, Authority and Enforceability.  The
Depositor has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Depositor has authorized the execution,
delivery and performance of this Agreement.  This Agreement is the legal, valid
and binding obligation of the Depositor enforceable against the Depositor,
except as may be limited by insolvency, bankruptcy, reorganization or other
similar laws relating to the enforcement of creditors’ rights or by general
equitable principles.

 

(c)                               No Conflicts and No Violation.  The completion
of the transactions under this Agreement, and the performance of its obligations
under this Agreement, will not (i) conflict with, or be a breach or default
under, any indenture, mortgage, deed of trust, loan agreement, guarantee or
similar document under which the Depositor is a debtor or guarantor, (ii) result
in the creation or imposition of a Lien on the Depositor’s properties or assets
under the terms of any indenture, mortgage, deed of trust, loan agreement,
guarantee or similar document (other than this Agreement), (iii) violate the
Depositor’s certificate of formation or limited liability company agreement or
(iv) violate a law or, to the Depositor’s knowledge, an order, rule or
regulation of a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties that applies to the Depositor, which, in each case, would
reasonably be expected to have a material adverse effect on the Depositor’s
ability to perform its obligations under this Agreement.

 

(d)                             No Proceedings.  To the Depositor’s knowledge,
there are no proceedings or investigations pending or threatened in writing
before a federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Depositor or its
properties (i) asserting the invalidity of  this Agreement, (ii) seeking to
prevent the completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Depositor’s ability to perform its obligations under, or
the validity or enforceability of, this Agreement or (iv) that would reasonably
be expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Depositor, the performance by
the Depositor of its obligations under, or the validity and enforceability of,
the Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

3

--------------------------------------------------------------------------------



 

(e)                               Not an Investment Company.  The Depositor is
not required to be registered as an “investment company” under the Investment
Company Act.

 

Section 3.2.                    Depositor’s Representations and Warranties About
Sold Property and Reference Pool.

 

(a)                               Representations and Warranties from Exchange
Note Purchase Agreement.  Ford Credit made representations and warranties about
the Leases and Leased Vehicles in the 2020-B Reference Pool in Section 3.3 of
the Exchange Note Purchase Agreement, and has consented to the sale by the
Depositor to the Issuer of the Depositor’s rights to these representations and
warranties.  Under Section 2.1, the Depositor has sold and assigned to the
Issuer the Depositor’s rights under the Exchange Note Purchase Agreement,
including the right to require Ford Credit to reallocate any Leases and Leased
Vehicles if there is a breach of Ford Credit’s representations and warranties. 
In addition, the Depositor represents and warrants as of the Closing Date that
the representations and warranties about the Leases and Leased Vehicles in the
2020-B Reference Pool in Section 3.3 of the Exchange Note Purchase Agreement are
true and correct.  The Issuer is relying on Ford Credit’s representations and
warranties in the Exchange Note Purchase Agreement and on the Depositor’s
representations and warranties in this Section 3.2(a) in purchasing the 2020-B
Exchange Note, which representations and warranties will survive the sale and
assignment of the 2020-B Exchange Note by the Depositor to the Issuer under this
Agreement and the pledge of the 2020-B Exchange Note to the Indenture Trustee
under the Indenture.

 

(b)                              Representations and Warranties About Sold
Property and Reference Pool.  The Depositor makes the following representations
and warranties about the Sold Property and the 2020-B Reference Pool on which
the Issuer is relying in purchasing the Sold Property.  The representations and
warranties are made as of the Closing Date and will survive the sale and
assignment of the Sold Property by the Depositor to the Issuer under this
Agreement and the pledge of the Sold Property by the Issuer to the Indenture
Trustee under the Indenture.

 

(i)                                  Enforceability of Exchange Note.  The
2020-B Exchange Note has been duly executed, issued, authenticated and delivered
and is the valid and binding obligation of the Borrowers entitled to the
benefits of the Exchange Note Supplement and the Credit and Security Agreement.

 

(ii)                              Valid Sale.  This Agreement evidences a valid
sale and assignment of the Sold Property from the Depositor to the Issuer,
enforceable against creditors of and purchasers from the Depositor.

 

(iii)                          Good Title to Sold Property.  Immediately before
the sale and assignment under this Agreement, the Depositor has good and
marketable title to the Sold Property free and clear of any Lien other than
Permitted Liens and, immediately after the sale and assignment under this
Agreement, the Issuer will have good and marketable title to the Sold Property,
free and clear of any Lien other than Permitted Liens.

 

(iv)                          Security Interest in Sold Property.

 

(A)                          This Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Sold Property in
favor of the

 

4

--------------------------------------------------------------------------------



 

Issuer, which is prior to any Lien, other than Permitted Liens, and is
enforceable against all creditors of and purchasers from the Depositor.

 

(B)                           All filings (including UCC filings) necessary in
any jurisdiction to give the Depositor a first priority, validly perfected
ownership and security interest in the Purchased Property, to give the Issuer a
first priority, validly perfected ownership and security interest in the Sold
Property and to give the Indenture Trustee a first priority perfected security
interest in the Collateral, will be made within ten days after the Closing Date.

 

(C)                           All financing statements filed or to be filed
against the Depositor in favor of the Issuer describing the Sold Property sold
under this Agreement will contain a statement to the following effect:  “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party/Assignee.”

 

(D)                          The Depositor has not authorized the filing of and
is not aware of any financing statements against the Depositor that include a
description of collateral covering any Sold Property other than the financing
statements relating to the security interest Granted to the Depositor under the
Exchange Note Purchase Agreement, by the Depositor to the Issuer under this
Agreement or by the Issuer to the Indenture Trustee under the Indenture, or that
has been terminated.

 

(v)                              Good Title to Reference Pool; Allocation to
Specified Interest and Reference Pool.  The applicable Titling Company has good
title, or the Servicer has started procedures that will result in good title, to
the Leases and Leased Vehicles in the 2020-B Reference Pool, free and clear of
Liens other than Permitted Liens.  The Leases and Leased Vehicles in the 2020-B
Reference Pool have not been allocated to a Specified Interest other than the
Collateral Specified Interest or to a Reference Pool other than the 2020-B
Reference Pool.

 

Section 3.3.                    Depositor’s Reallocation of Leases and Leased
Vehicles for Breach of Representations.

 

(a)                               Investigation of Breach.  If a Responsible
Person of the Depositor (i) has knowledge of a breach of a representation or
warranty made in Section 3.2(a), (ii) receives notice from the Issuer, the Owner
Trustee or the Indenture Trustee of a breach of a representation or warranty
made in Section 3.2(a), (iii) receives a Reallocation Request for a Lease and
Leased Vehicle or (iv) receives a Review Report that indicates a Test Fail for a
Lease and Leased Vehicle, then, in each case, the Depositor will investigate to
confirm the breach and determine if the breach has a material adverse effect on
a Lease and Leased Vehicle.  None of the Servicer, the Issuer, the Owner
Trustee, the Indenture Trustee or the Administrator will have an obligation to
investigate whether a breach of any representation or warranty has occurred or
whether any Lease and Leased Vehicle is required to be reallocated under this
Section 3.3.

 

5

--------------------------------------------------------------------------------



 

(b)                              Reallocation of Leases and Leased Vehicles;
Payment of Administrative Reallocation Amount.  For a breach described in
Section 3.3(a), the Depositor may, and if the breach has a material adverse
effect on a Lease and Leased Vehicle will, reallocate the Lease and Leased
Vehicle to the Revolving Facility Pool by paying the Administrative Reallocation
Amount for each Lease and Leased Vehicle on the Business Day before the Payment
Date (or, with satisfaction of the Rating Agency Condition, on the Payment Date)
related to the Collection Period in which the Depositor has knowledge or
receives notice of and confirms the breach or, at the Depositor’s option, on or
before the following Payment Date, unless the breach is cured in all material
respects before that Payment Date.  If Ford Credit is the Servicer, the
Depositor may cause the Administrative Reallocation Amount to be paid according
to Section 4.3(c) of the Servicing Supplement.

 

(c)                               Reallocation of Leases and Leased Vehicles. 
When the Depositor’s payment of the Administrative Reallocation Amount for a
Lease and Leased Vehicle is included in Exchange Note Available Funds for a
Payment Date, the Lease and Leased Vehicle will be deemed to have been
reallocated to the Revolving Facility Pool, effective as of the last day of the
Collection Period before the related Collection Period.  After the reallocation,
the Sponsor will mark its receivables systems to indicate that the lease and
leased vehicle is no longer a Lease and Leased Vehicle in the 2020-B Reference
Pool.

 

(d)                             Reallocation Sole Remedy.  The sole remedy for a
breach of a representation or warranty made by the Depositor in
Section 3.2(a) is (i) to require the Depositor to reallocate the Lease and
Leased Vehicle or Leases and Leased Vehicles under this Section 3.3 or (ii) to
require the Depositor or the Indenture Trustee to enforce the obligation of Ford
Credit to reallocate the Lease and Leased Vehicle under Section 3.4 of the
Exchange Note Purchase Agreement.

 

Section 3.4.                    Dispute Resolution.

 

(a)                               Referral to Dispute Resolution.  If the
Issuer, the Owner Trustee, the Indenture Trustee or a Noteholder (the
“Requesting Party”) requests that the Depositor and/or the Sponsor reallocate a
Lease and related Leased Vehicle due to an alleged breach of a representation
and warranty in Section 3.2(a) or in Section 3.4 of the Exchange Note Purchase
Agreement (each, a “Reallocation Request”), and the Reallocation Request has not
been resolved within 180 days after the Depositor or the Sponsor receives the
Reallocation Request, the Requesting Party may refer the matter, in its
discretion, to either mediation (including non-binding arbitration) or binding
third-party arbitration.  However, if the Lease subject to a Reallocation
Request was part of a Review and the Review Report showed no Test Fails for the
Lease, the Reallocation Request for the Lease and Leased Vehicle will be deemed
to be resolved.  The Requesting Party must start the mediation or arbitration
proceeding according to the ADR Rules of the ADR Organization within 90 days
after the end of the 180-day period.  The Depositor and the Sponsor agree to
participate in the dispute resolution method selected by the Requesting Party.

 

(b)                              Mediation.  If the Requesting Party selects
mediation for dispute resolution:

 

(i)                                  The mediation will be administered by the
ADR Organization using its ADR Rules.  However, if any ADR Rules are
inconsistent with the procedures for mediation stated in this Section 3.4, the
procedures in this Section 3.4 will control.

 

6

--------------------------------------------------------------------------------



 

(ii)                              A single mediator will be selected by the ADR
Organization from a list of neutrals maintained by it according to the ADR
Rules.  The mediator must be impartial, an attorney admitted to practice in the
State of New York and have at least 15 years of experience in commercial
litigation and, if possible, consumer finance or asset-backed securitization
matters.

 

(iii)                          The mediation will start within 15 days after the
selection of the mediator and conclude within 30 days after the start of the
mediation.

 

(iv)                          Expenses of the mediation will be allocated to the
parties as mutually agreed by them as part of the mediation.

 

(v)                              If the parties fail to agree at the completion
of the mediation, the Requesting Party may refer the Reallocation Request to
arbitration under this Section 3.4.

 

(c)                               Arbitration.  If the Requesting Party selects
arbitration for dispute resolution:

 

(i)                                  The arbitration will be administered by the
ADR Organization using its ADR Rules. However, if any ADR Rules are inconsistent
with the procedures for arbitration stated in this Section 3.4, the procedures
in this Section 3.4 will control.

 

(ii)                              A single arbitrator will be selected by the
ADR Organization from a list of neutrals maintained by it according to the ADR
Rules.  The arbitrator must be impartial, an attorney admitted to practice in
the State of New York and have at least 15 years of experience in commercial
litigation and, if possible, consumer finance or asset-backed securitization
matters.  The arbitrator will be independent and impartial and will comply with
the Code of Ethics for Arbitrators in Commercial Disputes in effect at the time
of the arbitration.  Before accepting an appointment, the arbitrator must
promptly disclose any circumstances likely to create a reasonable inference of
bias or conflict of interest or likely to preclude completion of the proceedings
within the stated time schedule.  The arbitrator may be removed by the ADR
Organization for cause consisting of actual bias, conflict of interest or other
serious potential for conflict.

 

(iii)                          The arbitrator will have the authority to
schedule, hear and determine any motions, according to New York law, and will do
so at the motion of any party.  Discovery will be completed within 30 days of
selection of the arbitrator and will be limited for each party to two witness
depositions not to exceed five hours, two interrogatories, one document request
and one request for admissions.  However, the arbitrator may grant additional
discovery on a showing of good cause that the additional discovery is reasonable
and necessary.  Briefs will be limited to no more than ten pages each, and will
be limited to initial statements of the case, motions and a pre-hearing brief. 
The evidentiary hearing on the merits will start no later than 60 days after
selection of the arbitrator and will proceed for no more than six consecutive
Business Days with equal time allocated to each party for the presentation of
evidence and cross examination.  The arbitrator may allow additional time for
discovery and hearings on a showing of good cause or due to unavoidable delays.

 

(iv)                          The arbitrator will make its final determination
no later than 90 days after its selection.  The arbitrator will resolve the
dispute according to the terms of this

 

7

--------------------------------------------------------------------------------



 

Agreement and the other Transaction Documents, and may not modify or change this
Agreement or the other Transaction Documents in any way.  The arbitrator will
not have the power to award punitive damages or consequential damages in any
arbitration conducted by them.  In its final determination, the arbitrator will
determine and award the expenses of the arbitration (including filing fees, the
fees of the arbitrator, expense of any record or transcript of the arbitration
and administrative fees) to the parties in its reasonable discretion.  The
determination of the arbitrator will be in writing and counterpart copies will
be promptly delivered to the parties.  The determination will be final and
non-appealable, except for actions to confirm or vacate the determination
permitted under federal or State law, and may be entered and enforced in any
court of competent jurisdiction.

 

(v)                              By selecting arbitration, the Requesting Party
is giving up the right to sue in court, including the right to a trial by jury.

 

(vi)                          The Requesting Party may not bring a putative or
certificated class action to arbitration. If this waiver of class action rights
is found to be unenforceable for any reason, the Requesting Party agrees that it
will bring its claims in a court of competent jurisdiction.

 

(d)                             Additional Conditions.  For each mediation or
arbitration:

 

(i)                                  Any mediation or arbitration will be held
in New York, New York at the offices of the mediator or arbitrator or at another
location selected by the Depositor or the Sponsor.  Any party or witness may
participate by teleconference or video conference.

 

(ii)                              The Depositor, the Sponsor and the Requesting
Party will have the right to seek provisional relief from a competent court of
law, including a temporary restraining order, preliminary injunction or
attachment order, if such relief is available by law.

 

(iii)                          Neither the Depositor nor the Sponsor will be
required to produce personally identifiable customer information for purposes of
any mediation or arbitration.  The existence and details of any unresolved
Reallocation Request, any informal meetings, mediations or arbitration
proceedings , the nature and amount of any relief sought or granted, any offers
or statements made and any discovery taken in the proceeding, will be
confidential, privileged and inadmissible for any purpose in any mediation,
arbitration, litigation or other proceeding.  The parties will keep this
information confidential and will not disclose or discuss it with any third
party (other than a party’s attorneys, experts, accountants and other advisors,
as reasonably required in connection with the mediation or arbitration
proceeding under this Section 3.4), except as required by law, regulatory
requirement or court order.  If a party to a mediation or arbitration proceeding
receives a subpoena or other request for information from a third party (other
than a governmental regulatory body) for confidential information of the other
party to the mediation or arbitration proceeding, the recipient will promptly
notify the other party and will provide the other party with the opportunity to
object to the production of its confidential information.

 

8

--------------------------------------------------------------------------------

 



 

Section 3.5.                    Issuer’s Representations and Warranties.  The
Issuer represents and warrants to the Depositor as of the Closing Date:

 

(a)                               Organization and Qualification.  The Issuer is
duly formed and validly existing as a statutory trust in good standing under the
laws of the State of Delaware.  The Issuer is qualified as a foreign statutory
trust in good standing and has obtained all necessary licenses and approvals in
all jurisdictions in which the ownership or lease of its properties or the
conduct of its activities requires the qualification, license or approval,
unless the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Issuer’s ability
to perform its obligations under this Agreement.

 

(b)                              Power, Authority and Enforceability.  The
Issuer has the power and authority to execute, deliver and perform its
obligations under this Agreement.  The Issuer has authorized the execution,
delivery and performance of this Agreement.  This Agreement is the legal, valid
and binding obligation of the Issuer and enforceable against the Issuer, except
as may be limited by insolvency, bankruptcy, reorganization or other similar
laws relating to the enforcement of creditors’ rights or by general equitable
principles.

 

(c)                               No Conflicts and No Violation.  The completion
of the transactions under this Agreement and the performance of its obligations
under this Agreement will not (i) conflict with, or be a breach or default
under, any indenture, mortgage, deed of trust, loan agreement, guarantee or
similar document under which the Issuer is a debtor or guarantor, (ii) result in
the creation or imposition of a Lien on the Issuer’s properties or assets under
the terms of any indenture, mortgage, deed of trust, loan agreement, guarantee
or similar document (other than the Indenture), (iii) violate the Trust
Agreement or (iv) violate a law or, to the Issuer’s knowledge, an order, rule or
regulation of a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Issuer or its
properties that applies to the Issuer, which, in each case, would reasonably be
expected to have a material adverse effect on the Issuer’s ability to perform
its obligations under this Agreement.

 

(d)                             No Proceedings.  To the Issuer’s knowledge,
there are no proceedings or investigations pending or threatened in writing
before a federal or State court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Depositor or its
properties (i) asserting the invalidity this Agreement, (ii) seeking to prevent
the completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Issuer’s ability to perform its obligations under, or the
validity or enforceability of, this Agreement or (iv) that would reasonably be
expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Issuer, the performance by the
Issuer of its obligations under, or the validity and enforceability of, the
Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

9

--------------------------------------------------------------------------------



 

(e)                               Not an Investment Company.  The Issuer is not
required to be registered as an “investment company” under the Investment
Company Act.

 

ARTICLE IV
DEPOSITOR’S AGREEMENTS

 

Section 4.1.                    Required Reserve Amount.  On the Closing Date,
the Depositor will deposit, or cause to be deposited, the Required Reserve
Amount in the Reserve Account from the net proceeds of the sale of the Notes.

 

Section 4.2.                    Financing Statements.

 

(a)                               Filing of Financing Statements.  The Depositor
will file financing and continuation statements, and amendments to the
statements, in the jurisdictions and with the filing offices necessary to
perfect the Issuer’s interest in the Sold Property.  The Depositor will promptly
deliver to the Issuer and the Indenture Trustee file-stamped copies of, or
filing receipts for, any financing statement, continuation statement and
amendment to a previously filed financing statement.

 

(b)                              Issuer and Indenture Trustee Authorized to File
Financing Statements.  The Depositor authorizes the Issuer and the Indenture
Trustee to file financing and continuation statements, and amendments to the
statements, in the jurisdictions and with the filing offices as the Issuer or
the Indenture Trustee may determine are necessary or advisable to perfect the
Issuer’s interest in the Sold Property.  The financing and continuation
statements may describe the Sold Property as the Issuer or the Indenture Trustee
may reasonably determine to perfect the Issuer’s interest in the Sold Property. 
The Issuer or the Indenture Trustee will promptly deliver to the Depositor
file-stamped copies of, or filing receipts for, any financing statement,
continuation statement and amendment to a previously filed financing statement.

 

(c)                               Relocation of Depositor.  The Depositor will
notify the Owner Trustee and the Indenture Trustee at least ten days before a
relocation of its chief executive office or change in its corporate structure,
form of organization or jurisdiction of organization if it could require the
filing of a new financing statement or amendment under Section 9-307 of the
UCC.  The Depositor will promptly file new financing statements or amendments to
all previously filed financing statements or amendments.  The Depositor will
maintain its chief executive office within the United States and will maintain
its jurisdiction of organization in only one State.

 

(d)                             Change of Depositor’s Name.  The Depositor will
notify the Owner Trustee and the Indenture Trustee at least ten days before any
change in the Depositor’s name that could make a financing statement filed under
this Section 4.2 seriously misleading under Section 9-506 of the UCC.  The
Depositor will promptly file amendments to all previously filed financing
statements.

 

Section 4.3.                    No Sale or Lien by Depositor.  Except for the
sale and assignment under this Agreement, the Depositor will not sell or assign
any Sold Property to another Person, or Grant or allow a Lien on an interest in
any Sold Property.  The Depositor will defend the Issuer’s interest in the Sold
Property against claims of third parties claiming through the Depositor.

 

10

--------------------------------------------------------------------------------



 

Section 4.4.                    Expenses.  The Depositor will pay the expenses
to perform its obligations under this Agreement and the Issuer and the Indenture
Trustee’s reasonable expenses to perfect the Issuer’s interest in the Sold
Property and to enforce the Depositor’s obligations under this Agreement.

 

ARTICLE V
OTHER AGREEMENTS

 

Section 5.1.                    Obligations Unaffected.  Any invalidity,
illegality or irregularity of a Lease or Leased Vehicle in the 2020-B Reference
Pool will not affect the Depositor’s obligations under this Agreement.

 

Section 5.2.                    No Petition.  Each party agrees that, before the
date that is one year and one day (or, if longer, any applicable preference
period) after the payment in full of (a) all Secured Obligations, including all
Exchange Notes, and any other Securities, (b) all securities issued by the
Depositor or by a trust for which the Depositor was a depositor or (c) the
Notes, it will not start or pursue against, or join any other Person in starting
or pursuing against, (i) either Titling Company or either Holding Company,
(ii) the Depositor or (iii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law.  This Section 5.2 will survive
the termination of this Agreement.

 

Section 5.3.                    Limited Recourse.  Each party agrees that any
claim that it may seek to enforce against the other party under this Agreement
is limited to the Sold Property only and is not a claim against the other
party’s assets as a whole or against assets other than the Sold Property.  This
Section 5.3 will survive the termination of this Agreement.

 

Section 5.4.                    Obligations Under Exchange Note.

 

(a)                               Borrowers Obligations.  The Borrowers’
obligations under the 2020-B Exchange Note and the other Sold Property are
solely the Borrowers’ obligations and are not the Depositor’s obligation or an
interest in any of the Depositor’s assets.  The Issuer acknowledges and agrees
that it has no right, title or interest in any assets of the Depositor for the
payment of amounts due or for the performance of obligations under the 2020-B
Exchange Note or the other Sold Property.

 

(b)                              Subordination of Claims.  The Issuer
acknowledges Section 9.4 of the Credit and Security Agreement regarding the
subordination of claims against the Borrowers and agrees to be bound by it as an
Exchange Noteholder.

 

Section 5.5.                    Limitation of Liability of Owner Trustee.  This
Agreement has been signed on behalf of the Issuer by The Bank of New York Mellon
not in its individual capacity but solely in its capacity as Owner Trustee of
the Issuer.  In no event will The Bank of New York Mellon in its individual
capacity or a beneficial owner of the Issuer be liable for the representations,
warranties, covenants, agreements or other obligations of the Issuer under this
Agreement.  For all purposes under this Agreement, the Owner Trustee is subject
to, and entitled to the benefits of, the Trust Agreement.

 

Section 5.6.                    Issuer Obligation.  No recourse may be taken,
directly or indirectly, for the obligations of the Issuer or the Owner Trustee
under this Agreement or a document delivered

 

11

--------------------------------------------------------------------------------



 

under this Agreement, against (a) the Owner Trustee in its individual capacity,
(b) any holder of a beneficial interest in the Issuer, (c) any partner, owner,
beneficiary, officer, director, employee or agent of the Owner Trustee, in its
individual capacity or (d) any holder of a beneficial interest in the Owner
Trustee, in its individual capacity, except as that Person may have expressly
agreed.

 

Section 5.7.                    Termination.  This Agreement will terminate on
the payment in full or cancellation of the 2020-B Exchange Note.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1.                    Amendments.

 

(a)                               Amendments.  The parties may amend this
Agreement:

 

(i)                                  to clarify an ambiguity, correct an error
or correct or supplement any term of this Agreement that may be defective or
inconsistent with the other terms of this Agreement, in each case, without the
consent of the Noteholders or any other Person;

 

(ii)                              to add, change or eliminate terms of this
Agreement, in each case, without the consent of the Noteholders or any other
Person, if the Depositor delivers an Officer’s Certificate to the Issuer, the
Owner Trustee and the Indenture Trustee stating that the amendment will not have
a material adverse effect on the Noteholders; or

 

(iii)                          to add, change or eliminate terms of this
Agreement for which an Officer’s Certificate is not or cannot be delivered under
Section 6.1(a)(ii), with the consent of the Noteholders of a majority of the
Note Balance of each Class of Notes Outstanding (with each affected Class voting
separately, except that all Noteholders of Class A Notes will vote together as a
single class).

 

(b)                              Notice of Amendments.  The Depositor or the
Issuer will notify the Rating Agencies in advance of any amendment.   Promptly
after the execution of an amendment, the Depositor will deliver a copy of the
amendment to the Indenture Trustee and the Rating Agencies.

 

Section 6.2.                    Benefit of Agreement; Third-Party
Beneficiaries.  This Agreement is for the benefit of and will be binding on the
parties and their permitted successors and assigns.  The Indenture Trustee, for
the benefit of the Secured Parties, will be a third-party beneficiary of this
Agreement and may enforce this Agreement against the Depositor.  No other Person
will have any right or obligation under this Agreement.

 

Section 6.3.                    Notices.

 

(a)                               Notices to Parties.  All notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)                                  for overnight mail, on delivery or, for
registered first class mail, postage prepaid, three days after deposit in the
mail properly addressed to the recipient;

 

12

--------------------------------------------------------------------------------



 

(ii)                              for a fax, when receipt is confirmed by
telephone, reply email or reply fax from the recipient;

 

(iii)                          for an email, when receipt is confirmed by
telephone or reply email from the recipient; and

 

(iv)                          for an electronic posting to a password-protected
website to which the recipient has access, on delivery of an email (without the
requirement of confirmation of receipt) stating that the electronic posting has
been made.

 

(b)                              Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule A to the Indenture, which address
the party may change by notifying the other party.

 

Section 6.4.                    GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 6.5.                    Submission to Jurisdiction.  Each party submits
to the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State Court sitting in New
York, New York for legal proceedings relating to this Agreement.  Each party
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or in the future have to the venue of a proceeding brought in such a
court and any claim that the proceeding was brought in an inconvenient forum.

 

Section 6.6.                    WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN
LEGAL PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 6.7.                    No Waiver; Remedies.  No party’s failure or
delay in exercising a power, right or remedy under this Agreement will operate
as a waiver.  No single or partial exercise of a power, right or remedy will
preclude any other or further exercise of the power, right or remedy or the
exercise of any other power, right or remedy.  The powers, rights and remedies
under this Agreement are in addition to any powers, rights and remedies under
law.

 

Section 6.8.                    Severability.  If a part of this Agreement is
held invalid, illegal or unenforceable, then it will be deemed severable from
the remaining Agreement and will not affect the validity, legality or
enforceability of the remaining Agreement.

 

Section 6.9.                    Headings.  The headings in this Agreement are
included for convenience and will not affect the meaning or interpretation of
this Agreement.

 

Section 6.10.            Counterparts.  This Agreement may be executed in
multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

13

--------------------------------------------------------------------------------



 

EXECUTED BY:

 

 

FORD CREDIT AUTO LEASE TWO LLC,

 

 

acting for its series of limited liability company interests designated as the
“2020-B Series,” as Depositor

 

 

 

 

 

By:

 

 

 

Name: Nathan Herbert

 

 

Title:   Assistant Secretary

 

 

 

 

 

FORD CREDIT AUTO LEASE TRUST 2020-B,

 

 

as Issuer

 

 

 

 

 

By:

THE BANK OF NEW YORK MELLON, not in its individual capacity but solely as Owner
Trustee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Exchange Note Sale Agreement]

 

--------------------------------------------------------------------------------

 